Name: 87/315/EEC: Commission Decision of 9 June 1987 revoking Decision 87/275/EEC concerning the status of Luxembourg as regards classical swine fever
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1987-06-19

 Avis juridique important|31987D031587/315/EEC: Commission Decision of 9 June 1987 revoking Decision 87/275/EEC concerning the status of Luxembourg as regards classical swine fever Official Journal L 159 , 19/06/1987 P. 0023 - 0023*****COMMISSION DECISION of 9 June 1987 revoking Decision 87/275/EEC concerning the status of Luxembourg as regards classical swine fever (87/315/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/1095/EEC of 11 November 1980 laying down conditions designed to render and keep the territory of the Community free from classical swine fever (1), as last amended by Decision 87/230/EEC (2), and in particular Article 8 (2) thereof, Whereas, by Commission Decision 81/400/EEC of 15 May 1981 establishing the status of Member States as regards classical swine fever with a view to its eradication (3), Luxembourg was recognized as being officially free from classical swine fever; Whereas status as a Member State officially free from classical swine fever is of special importance in view of the rules on intra-Community trade laid down by Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (4), and in particular Article 4b thereof, Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (5), and in particular Article 13a thereof, and Council Directive 80/215/EEC of 22 January 1980 on animal health problems affecting intra-Community trade in meat products (6), and in particular Article 10 thereof; Whereas an outbreak of classical swine fever has been recorded on 13 April 1987 in the territory of Luxembourg; Whereas the outbreak is located within a clearly defined part of the territory of Luxembourg; Whereas the Luxembourg authorities have taken all measures necessary to control the disease and any movement of pigs and pigmeat products from those parts of the territory exposed to risks of contamination; Whereas, by its Decision 87/275/EEC (7), the Commission maintained the status of Luxembourg as officially free from classical swine fever until 31 May 1987 pending clarification of the situation and adoption of the requisite measures; Whereas, in the light of the satisfactory development of the disease situation, it is possible to revoke Decision 87/275/EEC, in order to confirm the officially swine fever free status of Luxembourg, as defined by Decision 81/400/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 87/275/EEC is hereby revoked. Article 2 This Decision is addressed to the Member States. Done at Brussels, 9 June 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 325, 1. 12. 1980, p. 1. (2) OJ No L 99, 11. 4. 1987, p. 16. (3) OJ No L 152, 11. 6. 1981, p. 37. (4) OJ No 121, 29. 7. 1964, p. 1977/64. (5) OJ No L 302, 31. 12. 1972, p. 24. (6) OJ No L 47, 21. 2. 1980, p. 4. (7) OJ No L 133, 22. 5. 1987, p. 44.